Citation Nr: 1725361	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-25 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial disability rating for reactive airway disease in excess of 10 percent from December 16, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Huntington, West Virginia, which in pertinent part, granted service connection for reactive airway disease and assigned a 10 percent disability rating from December 16, 2008.  Jurisdiction over this case is currently with the RO in Indianapolis, Indiana.  

In a July 2015 decision, the Board vacated a prior February 2015 Board decision that denied a higher initial disability rating for reactive airway disease and remanded the matter to the RO to allow the Veteran the opportunity to appear for a Board hearing.  In October 2015, the Veteran testified at a travel Board hearing in Indianapolis, Indiana, before the undersigned Veterans Law Judge (VLJ), the transcript for which has been associated with the record.  During the October 2015 Board hearing, the Veteran testified to receiving treatment for reactive airway disease from VA medical facilities beginning in 2008; however, as discussed below, no VA treatment records have been associated with the record.  As such, the Board's instant decision bifurcates the issue of entitlement to a higher disability rating for reactive airway disease to permit the Board to grant a higher initial disability rating for the period from November 10, 2014, for which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting additional development relating to whether the Veteran is entitled to still higher initial disability ratings for the service-connected reactive airway disease for the entire initial rating period on appeal from December 16, 2008.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).   

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issue of entitlement to a higher initial disability rating for reactive airway disease in excess of 10 percent from December 16, 2008 to November 10, 2014, and in excess of 30 percent from November 10, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDING OF FACT

For the initial rating period on appeal from November 10, 2014, the service-connected reactive airway disease resulted in significant exercise-induced bronchospasms and dyspnea requiring the use of daily inhalational therapy.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the initial rating period on appeal from November 10, 2014, the criteria for a higher initial disability rating of 30 percent for the service-connected reactive airway disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Code 6699-6602 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction's decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board is granting a 30 percent disability rating for the initial rating period on appeal from November 10, 2014, for the reactive airway disease.  As the Board is remanding the remaining aspect of the appeal pertaining to higher initial disability ratings for the entire initial rating period on appeal from December 16, 2008, no discussion regarding VCAA notice or assistance duties is necessary with respect to the remaining rating issue, or discussion regarding extraschedular consideration.  

Initial Rating for Reactive Airway Disease from November 10, 2014

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether a staged rating is warranted with respect to the issue of entitlement to a higher initial rating for the reactive airway disease, and finds that the severity of the reactive airway disease has changed during the course of the appeal so as to warrant staged ratings, as explained below.  

The Veteran is in receipt of a 10 percent disability rating for the service-connected reactive airway disease under Diagnostic Code (DC) 6699-6602 for the entire initial rating period on appeal from December 16, 2008 (date VA received the claim for service connection).  See 38 C.F.R. § 4.97.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

At the outset, the Board finds that the predominant disability of significant exercise induced bronchospasms more closely approximates bronchial asthma; accordingly, DC 6602 is the most appropriate diagnostic code to rate the service-connected reactive airway disease.  Bronchospasms are spasmodic contractions of the smooth muscle of the bronchi, as occurs in asthma.  See Dorland's Illustrated Medical Dictionary 257 (31st ed. 2007). 

Bronchial asthma is rated, in part, based upon the results of pulmonary function tests (PFTs), specified in terms of forced expiratory volume in one second (FEV-1) and forced vital capacity (FVC).  38 C.F.R. §§ 4.96, 4.97 (2016).  When rating asthma based on PFTs, the post-bronchodilator results are used unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).  In such cases the pre-bronchodilator results are to be used.  Id. 

Under DC 6602 (bronchial asthma), a 10 percent rating is assigned for FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  See 38 C.F.R. § 4.97.

As stated above, for the entire initial rating period on appeal from December 16, 2008, the reactive airway disease is rated at 10 percent disabling under DC 6602.  The Veteran generally contends that a higher initial disability rating is warranted for the reactive airway disease due to symptoms such as significant exercise induced bronchospasms and dyspnea.  Specifically, in a January 2017 statement, the Veteran seeks a 60 percent initial disability rating for the reactive airway disease.

After a review of all the lay and medical evidence of record, the Board finds that the criteria for an initial rating of 30 percent under DC 6602 for the service-connected reactive airway disease have been more nearly approximated for the initial rating period from November 10, 2014.  38 C.F.R. §§ 4.3, 4.7.  For the entire initial rating period on appeal from December 16, 2008, the multiple PFT reports of record reveal that FEV-1 results ranged from 90 percent predicted (October 2014 private treatment record) to 115 percent predicted (February 2015 private treatment record), and FEV-1/FVC results ranged from 78 percent (November 1991 service treatment record) to 106 percent (August 2014 VA examination report).  Despite these PFT results, the evidence of record shows that PFTs did not always capture the severity of the Veteran's exercise induced reactive airway disease.  

A May 1992 service treatment record reflects the results of a recent PFT revealed FEV-1 was greater than 90 percent; however a methacholine challenge test showed significant reactive airway disease with a greater than 25 percent decrease in measured FEV-1 with minimal dosage of methacholine.  Similarly, an August 2014 VA examination report for respiratory conditions reflects PFT findings revealing FEV-1 was 95 percent predicted and FEV-1/FVC was 106 percent; however, the August 2014 VA examiner noted that the PFT results did not accurately reflect the Veteran's current pulmonary function and that a pulmonary specialist was needed to perform the appropriate testing.

The lay and medical evidence of record also shows that the service-connected reactive airway disease had been treated with intermittent inhalational bronchodilator therapy prior to November 10, 2014; however, from November 10, 2014 forward, the severity of the reactive airway disease has required daily inhalational bronchodilator therapy.  During the October 2015 Board hearing, the Veteran testified that inhalational therapy for the treatment of reactive airway disease began in 1992.  The Veteran further testified to only intermittently using inhalers from 2008 to 2012 due to the lack of symptomatic relief; however, the Veteran testified to starting daily inhalational therapy around February or March of 2014.  

Although the Veteran testified during the October 2015 Board hearing that daily inhalational therapy began in February or March of 2014, the medical evidence of record, albeit incomplete, currently shows that the Veteran began daily inhalational therapy in November 2014.  A November 2014 private treatment record reflects the Veteran was seen for symptoms of exertional dyspnea and results from a recent spirometry test were discussed.  The November 2014 private treatment record reveals that the private provider prescribed Albuterol, a rescue inhaler that the Veteran was instructed to use every four hours as needed, and Symbicort, an inhaler the Veteran was instructed to use twice a day on a daily basis.

As detailed above, for the initial rating period from November 10, 2014, the evidence of record shows that the service-connected reactive airway disease has manifested in significant exercise induced bronchospasms and dyspnea requiring the use of daily inhalational therapy.  Resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period on appeal from November 10, 2014, the criteria for an initial rating of 30 percent under DC 6602 have been met.  38 C.F.R. §§ 4.3, 4.7.

The Board will not address in this decision entitlement to an initial disability rating in excess of 30 percent for the period from November 10, 2014, or any extraschedular consideration for the reactive airway disease for any period because the Board is remanding the remaining question of entitlement to a higher initial 

disability rating for the reactive airway disease, in excess of 10 percent for the period from December 16, 2008 to November 10, 2014, and in excess of 30 percent for the period from November 10, 2014.  The Board will address this matter in a later decision if the benefits sought on appeal are not granted by the RO upon remand.


ORDER

For the initial rating period from November 10, 2014, a 30 percent initial disability rating for the reactive airway disease is granted.


REMAND

Initial Rating for Reactive Airway Disease 
in Excess of 10 Percent from December 16, 2008 to November 10, 2014, 
and in Excess of 30 Percent from November 10, 2014

As discussed above, the Veteran underwent a VA examination for respiratory conditions in August 2014.  The August 2014 VA examination report reflects the VA examiner indicated that VA Medical Center (VAMC) electronic medical records had been reviewed even though they were not included in the Veteran's VA claims file.  Additionally, during the October 2015 Board hearing, the Veteran testified to receiving treatment for the reactive airway disease from VA medical facilities starting in 2008.  Private treatment records associated with the claims file also contain multiple notations that the Veteran had been receiving medical treatment for reactive airway disease from VA medical facilities; however, other than VA examination reports, the record does not contain any VA treatment records.  Thus, the Board finds that a remand is necessary to obtain all VA treatment records from January 2008 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Upon remand, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell, 2 Vet. App. 611.

Accordingly, the issue of entitlement to a higher initial disability rating for reactive airway disease, in excess of 10 percent from December 16, 2008 to November 10, 2014, and in excess of 30 percent from November 10, 2014, is REMANDED for the following actions:

1.  Associate with the record any VA treatment records pertaining to the treatment of the Veteran's reactive airway disease for the period starting from January 2008.

2.  Obtain and associate with the record any private medical records pertaining to the treatment of the Veteran's reactive airway disease from September 2015.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


